Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
	Claims 1-18 are pending and under examination. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2021 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US9976959B2 (of record). 
Patent No. US9976959B2 (‘959) recites a biological substance detection method of specifically detecting a biology substance in pathological section, the method comprising: immunostaining the pathological section with a fluorescent label; staining the pathological section with eosin used as a staining reagent for morphological observation; and detecting the biological substance in the pathological section, which is morphologically stained with the eosin, through fluorescence emission of the fluorescent label by irradiation of the stained pathological section with excitation light having a wavelength of 350 to 450 or 550 nm or more, wherein in the immunostaining of the pathological section, a fluorescent-dye containing particle comprising an organic or inorganic material particle containing a plurality of fluorescent dye molecules and having a peak of excitation spectrum at a wavelength region of 350-450 nm or 550 nm or more is used as the fluorescent label, and the fluorescent dye-containing particle binds to the biological 
Although the claims at issue are not identical, they are not patentably distinct from each other because the method claims of Patent No. ‘959 comprise the steps of having the morphological-stained specimen not irradiated while the fluorescent label has an excitation wavelength.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. US10031139B2 (of record). 
Patent No. US10031139B2 (‘139) recites a biological substance detection method for specifically detecting a biological substance from a pathological specimen, said method comprising the steps, in the following order, of: activating said biological substance of said specimen; blocking said specimen; immunostaining said specimen with a fluorescent label; immobilizing the immunostained specimen with an immobilization solution selected from the group consisting of formalin, paraformaldehyde, and glutaraldehyde; morphological staining the immobilized specimen with a staining agent for morphological observation; and mounting the morphological-stained specimen using an oil-based mounting medium comprising a resin, an organic solvent not freely miscible with water, and a discoloration inhibitor which is soluble in said organic solvent. Claim 8 recites the step of mounting the morphological-stained specimen, the steps of observing an image produced by the immunostaining by irradiating the pathological specimen with an excitation light having a wavelength appropriate for the fluorescent label to emit fluorescence; and observing an image produced by the morphological staining under the same observation conditions as those of a light microscope.


Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. US10551386B2 (‘386). 
Patent No. US10551386B2 (‘386) recites a method for detecting a biological substance in a pathological specimen, said method comprising: (a) contacting a test sample with an immunostaining reagent comprising a fluorescent label, wherein the fluorescent label is a fluorescent dye-containing nanoparticle; (b) contacting the test sample with a staining agent for morphological observation, wherein the staining agent has a maximum excitation wavelength in a wavelength range of 450 to 550 nm, thereby forming a part of the test sample immunostained with the fluorescent label and a part of the test sample morphologically stained with the staining agent; (c) performing on the immunostained and morphologically stained test sample a fluorescence observation step, the fluorescence observation step comprising irradiating the immunostained and morphologically stained test sample with an excitation light having a wavelength that induces a fluorescent emission from the fluorescent label; and (h) performing on the immunostained and morphologically stained pathological specimen a fluorescence observation step for the fluorescence label comprising irradiating the pathological specimen with an excitation light having a wavelength that induces a fluorescence emission from the fluorescent label; and subsequently performing a morphological observation step comprising observation of the morphological staining agent without irradiating the pathological specimen with the excitation light. 


Response to Arguments
Applicant's arguments filed 06/03/2021 have been fully considered. In light of the amendments, the 103 rejection is hereby withdrawn. 
	In view of the nonstatutory double patenting rejections, Applicant requests that the rejections be held in abeyance until such time that allowable subject matter is indicated. 
The arguments are not found persuasive because the rejections are maintained for the reasons stated above and the terminal disclaimer has not been filed. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287. The examiner can normally be reached Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center 






/N.P.N/Examiner, Art Unit 1641 


/Tracy Vivlemore/Primary Examiner, Art Unit 1635